STEPHENS, Associate Justice.
"T concur in the result, but I dissent from that part of the opinion which purports to distinguish Patterson v. Ocean A. & G. Corporation, 25 App.D.C. 46. The majority rules in the instant case, and I think correctly, under Land*245ress v. Phoenix Ins. Co., 291 U.S. 491, 54 S.Ct. 461, 78 L.Ed. 934, 90 A.L.R. 1382, and Shanberg v. Fidelity & Casualty Co. (C.C.A.) 158 F. 1, 19 L.R.A.(N.S.) 1206, cited in the majority opinion, that a distinction must be drawn under the policy wording between the means and the result, and that it is the former, not the latter, which must be accidental. And it is therefore concluded that as there was nothing accidental about the carrying, or the manner of carrying, the bathtub by the plumber, there can be no recovery for the resultant heart strain and death. In the Patterson Case an osteopath, while manipulating a patient, received a strain, presumably to the liver, resulting in death. There was nothing indicating that there was‘anything accidental about the manipulating or the manner of manipulating, the patient. Yet there the court held that recovery was proper under the policy. The cases seem to me identical on the facts, but in the instant case the majority opinion treats the carrying of the bathtub as the means and the heart strain and death as the result, whereas in the Patterson Case it treats the strain as the means and the death as the result. I think it the court’s duty, in order that the law in this jurisdiction may be certain on the subject involved, to recognize expressly that the Patterson Case is wrongly decided and overrule it. I am aware that the Patterson Case was decided upon the faith of Mutual Accident Ass’n v. Barry, 131 U.S. 100, 9 S.Ct. 755, 33 L.Ed. 60, discussed in the majority opinion, but I think the decision in the Patterson Case was wrongly based on the Barry Case. In the latter the injury resulting in death occurred as a result of a jump to the ground from a platform four or five feet high. The Supreme Court held, consistently with its later holding in Landress v. Phoenix Ins. Co., supra, that it was the means which must be accidental. There was nothing accidental about jumping from the platform — that was a voluntary act; but the trial court there had left it to the jury to determine whether or not after the deceased left the platform, or in the act of alighting, there was some unexpected or unforeseen or involuntary movement. This clearly distinguishes the Barry Case from the Patterson Case, for in the latter, where -the verdict was directed by the trial court in the plaintiff’s favor, there was nothing in the evidence to indicate that, after the osteopath had commenced to manipulate the patient, ob- or unforeseen or involuntary movement occurred. viously a voluntary act, some unexpected * ‘ '
I am authorized to state that Judge GRONER concurs in this separate opinion.